Case 2:20-cv-01437-DDP-AS Document 3 Filed 02/12/20 Page 1 of 2 Page ID #:69




                                                      2:20-cv-1437
Case 2:20-cv-01437-DDP-AS Document 3 Filed 02/12/20 Page 2 of 2 Page ID #:70



ATTACHMENT A

LA LUZ DEL MUNDO, an unincorporated association, NAASÓN JOAQUÍN GARCÍA, an
individual, EL CONSEJO DE OBISPOS, an unincorporated association, INTERNATIONAL
BEREA USA, an unincorporated association, GILBERTO GARCÍA GRANADOS, an
individual, JOSE HERNANDEZ, an individual, UZZIEL JOAQUÍN, an individual, SILVERIO
CORONADO, an individual, AURELIO ZAVALETA, an individual, JOSE LUIS ESTRADA,
an individual, JONATHAN MENDOZA, an individual, ALMA ZAMORA DE JOAQUÍN, an
individual, BENJAMIN JOAQUÍN GARCÍA, an individual, RAHEL JOAQUÍN GARCÍA, an
individual, ADORAIM JOAQUÍN ZAMORA, an individual, DAVID MENDOZA, an individual
and DOES 1 through 10, inclusive.
